Citation Nr: 1131118	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  09-20 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus (DM) with diabetic retinopathy and peripheral neuropathy.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. L.H.



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1969 to April 1971.  The Veteran's decorations for his service include a Combat Infantryman Badge (CIB).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently returned to the RO in Roanoke, Virginia.

In connection with this appeal, the Veteran and Ms. L.H. testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in March 2011 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

At his March 2011 Board hearing, the Veteran reported that his DM was continuing to get worse.  The Board notes that the Veteran was last afforded a VA examination for his DM and associated complications in October 2008.  The Veteran reported that since that time, his visual acuity had decreased in that he had trouble seeing at all out of his left eye and his vision was so blurry that it appeared as though he were looking through Jell-O.  The Veteran also reported a significant presence of "floaters" in his visual field.  A review of the October 2008 eye examination shows that the Veteran's best corrected distance vision was noted to be 20/15, bilaterally.  The Veteran also reported that his peripheral neuropathy had been getting worse.  He reported that he sometimes had been having a balance problem and was told by his doctor that this could be a result of neuropathy symptoms in his two great toes.  

Therefore, the Board finds that the Veteran should be afforded a new VA examination to accurately determine the current level of severity of all impairment resulting from the his service-connected DM and the associated diabetic retinopathy and peripheral neuropathy.  

With regard to the Veteran's PTSD, the Board notes that at his March 2011 hearing, the Veteran indicated that his PTSD symptoms had increased in severity since his October 2008 VA examination.  The Veteran reported that he had decided to retire early because he could no longer take the pressure of his job.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to accurately determine the current level of severity of all impairment resulting from the Veteran's service-connected PTSD, to include its impact on the Veteran's employability.

Additionally, the Veteran reported that he was beginning to receive mental health counseling at the VA Medical Center; however, those treatment notes are not of record.  A review of the record shows that the Veteran also receives medical care at the VA Medical Center for various other disabilities.  Therefore, the Board finds that current pertinent treatment notes should be obtained before a decision is rendered with regard to these issues.   

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified, but not provided by the Veteran, to include any current VA Medical Center treatment records not already of record in the claims file.

2. Then, the Veteran should be afforded a VA examination by an examiner or examiners with sufficient expertise to determine the current degree of severity of all impairment resulting from his DM and the nature and extent of any currently present complications of his DM, to include peripheral neuropathy and diabetic retinopathy.  The claims file must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

The appropriate examiner should specifically address whether the Veteran requires regulation of activities as a result of his DM.

In addition, with respect to each extremity in which peripheral neuropathy is present, the appropriate examiner should identify the manifestations thereof; to include any muscular atrophy, and provide an opinion as to whether the neuropathy in each affected extremity is severe, moderately severe, moderate, mild, or less than mild. 

With regard to the Veteran's diabetic retinopathy, the appropriate examiner should identify all manifestations of this disability, to include any reduction in corrected visual acuity.  

The rationale for all opinions expressed must also be provided.

3. The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of all impairment resulting from his PTSD.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided.

In addition, the examiner should provide an opinion concerning the impact of the Veteran's service-connected PTSD on the Veteran's ability to work, to include whether it is sufficient by itself or in conjunction with the Veteran's other service-connected disabilities to render the Veteran unemployable.

The rationale for all opinions expressed must also be provided.

4. The RO or the AMC should undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010). 

